UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) The Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant’s telephone number, including area code Date of fiscal year end: October 31, 2012 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. Hennessy Balanced Fund Schedule of Investments July 31, 2012 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 48.75% Consumer Discretionary - 0.17% McDonalds Corp. $ % Consumer Staples - 8.31% Kraft Foods, Inc. % Procter & Gamble Co. % % Energy - 1.74% Chevron Corp. % Financials - 0.36% Travelers Companies, Inc. % Health Care - 14.93% Johnson & Johnson % Merck & Co., Inc. % Pfizer, Inc. % % Industrials - 4.76% General Electric Co. % Information Technology - 3.89% Intel Corp. % Materials - 4.44% EI Du Pont de Nemours & Co. % Telecommunication Services - 10.15% AT&T, Inc. % Verizon Communications, Inc. % % TOTAL COMMON STOCKS (Cost $10,756,173) % SHORT-TERM INVESTMENTS - 49.76% Money Market Funds - 4.65% Fidelity Government Portfolio - Institutional Class, 0.0100% (a) % TOTAL MONEY MARKET FUNDS (Cost $1,215,950) % Principal % of Amount Value Net Assets U.S. Treasury Bills - 45.11% 0.0475%, 08/23/2012 $ % 0.0625%, 09/20/2012 % 0.1075%, 11/15/2012 % 0.1175%, 12/13/2012 % 0.1225%, 01/10/2013 % 0.1275%, 02/07/2013 % 0.1325%, 03/07/2013 % 0.1525%, 05/02/2013 % 0.1525%, 05/30/2013 % 0.1575%, 06/27/2013 % TOTAL U.S. TREASURY BILLS (Cost $11,796,796) % TOTAL SHORT-TERM INVESTMENTS (Cost $13,012,746) % Total Investments (Cost $23,768,919) - 98.51% % Other Assets in Excess of Liabilities - 1.49% % TOTAL NET ASSETS - 100.00% $ % Percentages are stated as a percent of net assets. (a) The rate listed is the fund’s 7-day yield as of July 31, 2012. Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previousfiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statementssection in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2012 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy formeasuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fairvalue and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active;and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs arethose in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices varysubstantially over time or among brokered market makers. Level 3 – Model-derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Funds’ own assumptions that market participant’s would use to price the asset or liability based on the bestavailable information. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value ona recurring basis. Equity Securities – Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds,closed-end mutual funds and real estate investment trust, which are traded on a securities exchange for which a last-quoted sales price is readilyavailable will be valued at the last sales price as reported by the primary exchange on which the securities are listed.Securities listed on theNasdaq National Market System (“Nasdaq”) will be valued at the Nasdaq Official Closing Price, which may differ from the last sales price reported.Securities traded on a securities exchange for which a last-quoted sales price is not readily available will be valued at the mean between the bidand ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of thefair value hierarchy. The Board of Directors/Trustees of the Funds has adopted fair value pricing procedures that are followed when a price for a security is not readilyavailable or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security.Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given considerationin determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and newsevents with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditionsin order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value.Depending on the relative significance of the.valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy Mutual Funds – Investments in mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Fundsand will be classified as Level 1 securities. U.S. Government Securities – U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using prices furnishedby a pricing service.U.S. government securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs usedand market activity levels for specific securities. Short-Term Securities – Short-term equity investments, including money market funds, are valued in the manner specified above.Short-term debtinvestments are valued at amortized cost, if their original maturity was 60 days or less, or by amortizing the values as of the 61st day prior to maturity,if their original term to maturity exceeded 60 days.Short-term securities are generally in Level 1 or Level 2 of the fair market hierarchy depending on theinputs used and market activity levels for specific securities. The Funds have performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments. The inputs or methodology used for valuing securities are not an indicationof the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund’s net assets as of July 31, 2012: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $
